Citation Nr: 0533199	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-17 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as secondary to the veteran's service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1961 to March 
1982.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 2005 the veteran testified at a videoconference Board 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The claims folder showed that the veteran had a myocardial 
infarction in September 2002.  He has a diagnosis of coronary 
artery disease. Of record, there is an undated medical entry 
indicating that the veteran complained of bad chest pains and 
short breathing.  It appears this record is from around 1982 
because it lists the veteran's age as 39 and the veteran was 
born in 1942.  

During his October 2005 Board hearing, the veteran testified 
that there are outstanding service medical records regarding 
his heart disorder.  These records need to be obtained and 
associated with the claims folder.  The Board also finds that 
a VA examination is warranted to determine the nature and 
etiology of the veteran's heart disorder.  

The veteran also has raised a secondary service connection 
claim for his heart disorder due to his diabetes mellitus.  
Regulations providing the criteria for secondary service 
connection claims need to be provided to the veteran.  



Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
with the relevant criteria for secondary 
service connection claims.  

2.  The RO should contact the National 
Personnel Records Center and request that 
any outstanding service medical records 
be sent, to include records from 1969, 
1978, 1980, and 1981.  After the records 
are obtained they should be associated 
with the claims folder.  

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of his 
heart disorder.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  All clinical and 
any special test findings should be 
clearly reported.  After reviewing the 
claims file (to specifically include 
service medical records) and examining 
the veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the current heart 
disorder is related to service.  A 
detailed rationale for all opinions 
expressed should be furnished.

4.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


